Citation Nr: 0729275	
Decision Date: 09/18/07    Archive Date: 10/01/07

DOCKET NO.  06-08 633	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Medical and Regional Office 
Center in Wichita, Kansas


THE ISSUE

Whether the veteran's grandchild is a child for the purposes 
of receiving VA benefits.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The appellant


ATTORNEY FOR THE BOARD

Jessica J. Wills, Associate Counsel 
INTRODUCTION

The veteran served on active duty from July 1968 to September 
1972.

This matter comes before the Board of Veterans' Appeals (BVA 
or Board) on appeal from an August 2004 decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Wichita, Kansas, which denied the benefits sought on appeal.  
The veteran appealed that decision to BVA, and the case was 
referred to the Board for appellate review.

A hearing was held on January 10, 2007, by means of video 
conferencing equipment with the appellant in Wichita, Kansas, 
before Kathleen K. Gallagher, a Veterans Law Judge, sitting 
in Washington, DC, who was designated by the Chairman to 
conduct the hearing pursuant to 38 U.S.C.A. § 7107(c), (e)(2) 
and who is rendering the determination in this case.  A 
transcript of the hearing testimony is in the claims file.


FINDINGS OF FACT

1.  All relevant evidence necessary for an equitable 
disposition of the veteran's appeal has been obtained.

2.  J.K., the veteran's grandchild, was born in August 2002, 
is currently under the age of 18, is unmarried, and resides 
with the veteran.  

3.  The veteran has permanent guardianship of J.K., which is 
essentially the same as adoption under Kansas state law.  


CONCLUSION OF LAW

The requirements for recognition of J.K. as the veteran's 
dependent child for purposes of VA benefits have been met.  
38 U.S.C.A. §§ 101(4), 1115; 38 C.F.R. § 3.57; K.S.A. § 38-
2272 (2006).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Upon receipt of a substantially complete application for 
benefits, VA must notify the claimant what information or 
evidence is needed in order to substantiate the claim and it 
must assist the claimant by making reasonable efforts to get 
the evidence needed.  38 U.S.C.A. §§ 5103(a), 5103A; 
38 C.F.R. § 3.159(b); see Quartuccio v. Principi, 16 Vet. 
App. 183, 187 (2002).  The notice required must be provided 
to the claimant before the initial unfavorable decision on a 
claim for VA benefits, and it must (1) inform the claimant 
about the information and evidence not of record that is 
necessary to substantiate the claim; (2) inform the claimant 
about the information and evidence that VA will seek to 
provide; (3) inform the claimant about the information and 
evidence the claimant is expected to provide; and (4) request 
or tell the claimant to provide any evidence in the 
claimant's possession that pertains to the claim.  
38 U.S.C.A. §§ 5103(a); 38 C.F.R. § 3.159(b)(1); Pelegrini v. 
Principi, 18 Vet. App. 112, 120 (2004).  

In the decision below, the Board has granted the veteran's 
claim for recognition of J.K. as his dependent child for 
purposes of VA benefit purposes, and therefore, the benefit 
sought on appeal has been granted in full.  Accordingly, 
regardless of whether the notice and assistance requirements 
have been met in this case, no harm or prejudice to the 
appellant has resulted.  See, e.g., Bernard v. Brown, 4 Vet. 
App. 384 (1993); VAOPGCPREC 16-92.


Law and Analysis

The definition of the term "child", as defined for VA 
purposes, means an unmarried person who is a legitimate 
child, a child legally adopted before the age of 18 years, a 
stepchild who acquired that status before the age of 18 years 
and who is a member of the veteran's household or was a 
member of the veteran's household at the time of the 
veteran's death, or an illegitimate child.  In addition, the 
"child" must also be someone who: (1) is under the age of 18 
years; or (2) before reaching the age of 18 years became 
permanently incapable of self support; or (3) after reaching 
the age of 18 years and until completion of education or 
training (but not after reaching the age of 23 years) is 
pursuing a course of instruction at an approved educational 
institution. 38 U.S.C.A. § 101(4); 38 C.F.R. § 3.57(a).

Except as otherwise provided, the term "adopted child" means 
a child adopted pursuant to a final decree of adoption, a 
child adopted pursuant to an unrescinded interlocutory decree 
of adoption while remaining in the custody of the adopting 
parent (or parents) during the interlocutory period, and a 
child who has been placed for adoption under an agreement 
entered into by the adopting parent (or parents) with any 
agency authorized under law to so act, unless and until such 
agreement is terminated, while the child remains in the 
custody of the adopting parent (or parents) during the period 
of placement for adoption under such agreement.  The term 
includes, as of the date of death of a veteran, such child 
who: (1) was living in the veteran's household at the time of 
the veteran's death, and (2) was adopted by the veteran's 
spouse under a decree issued within 2 years after August 25, 
1959, or the veteran's death, whichever is later, and (3) was 
not receiving from an individual other than the veteran or 
the veteran's spouse, or from a welfare organization which 
furnishes services or assistance for children, recurring 
contributions of sufficient size to constitute the major 
portion of the child's support. 38 C.F.R. § 3.57(c).

In considering the evidence of record under the laws and 
regulations as set forth above, the Board concludes that J.K. 
is the veteran's dependent child for purposes of VA benefits.  
J.K. was born in August 2002, is currently under the age of 
18, is unmarried, and resides with his paternal grandparents 
who are the veteran and his wife.  As such, he meets that 
part of the pertinent regulations.  The veteran does not 
contend, nor does the evidence suggest, that J.K. is the 
veteran's biological child or stepchild.  Therefore, the sole 
question is whether J.K. qualifies as the veteran's adopted 
child.  

In support of his claim, the veteran submitted an April 2004 
order of the District Court of Osage County, Kansas (Court).  
The Court indicated that the biological parents of J.K 
stipulated to a finding of unfitness by reason of conduct or 
condition that rendered them unable to care properly for the 
child and that said conduct was unlikely to change in the 
foreseeable future.  It was also noted that they had agreed 
to award permanent guardianship to the veteran and his wife.  
The Court specifically stated that they shall be "permanent 
co-guardians of said child with power and authority to make 
decisions on behalf of said child and to stand in loco 
parentis to said child and to exercise all the right and 
responsibilities of a parent throughout his minority."  

A letter was also submitted in March 2006 by the attorney who 
represented the veteran and his wife in the permanent 
guardianship proceedings.  He explained that J.K. had been 
living with foster parents and that he advised them to pursue 
permanent guardianship rather than adoption because the 
foster parents would not be able to contest the motion as 
they could with adoption.  With the petition for permanent 
guardianship, J.K.'s natural parents were permitted to 
instead nominate a guardian, and unless, there was compelling 
evidence presented as to why the nominated guardian should 
not be appointed, the Court was obliged to accept the natural 
parents' nomination.  The attorney also noted that there were 
no pending or anticipated hearings to follow in the case.  

In addition, a social worker submitted a statement in March 
2006 in which she indicated that the veteran and his wife 
applied to become legal guardians to J.K upon advice by their 
attorney and suggestions by the judge in the case.  She 
indicated that the Kansas Social and Rehabilitation Services 
supported their decision.  

The veteran also testified at a January 2007 hearing before 
the Board during which he contended that that he was 
basically considered a parent of J.K. under Kansas state law.  
He stated that he is responsible for feeding the child, 
clothing him, and providing shelter, love, and support.  The 
veteran also indicated that he had all of the rights of a 
parent.  It was also noted that he claimed J.K. as a 
dependent when he filed his income taxes.  

In reviewing the claim, the Board notes that the veteran has 
not presented a final decree of adoption, an unrescinded 
interlocutory decree of adoption, or an adoption agreement 
issued by an agency authorized under the law to so act.  Nor 
has he asserted that any such document exists.  The Board 
also observes that there is no explicit provision in the law 
to allow VA to add a dependent grandchild based on 
guardianship.  However, there is no specific prohibition 
either.  

Moreover, the veteran has contended that permanent 
guardianship is essentially the same as adoption under Kansas 
state law.   Applicable law provides that a permanent 
custodian may be appointed: (1) with consent and agreement of 
the parents and approval by the court; (2) after a finding of 
unfitness pursuant to K.S.A. 2006 Supp. § 38-2270, and 
amendments thereto; or (3) after termination of parental 
rights pursuant to K.S.A. 2006 Supp. § 38-2270, and 
amendments thereto.  See K.S.A. § 38-2272(a).

Subject to subsection (d), a permanent custodian shall stand 
in loco parentis and shall exercise all of the right and 
responsibilities of a parent, except the permanent custodian 
shall not:  (1) consent to an adoption of the child; and, (2) 
be subject to court ordered child support or medical support.  
See K.S.A. § 38-2272(c).

When the court retains jurisdiction after appointment of a 
permanent custodian, the court, in its order, may impose 
limitation or conditions upon the rights and responsibilities 
of the permanent custodian including, but not limited to, the 
right to: (1) determine contact with the biological parent; 
(2) consent to marriage; (3) consent to psychosurgery, 
removal of a bodily organ or amputation of a limb; (4) 
consent to sterilization; (5) consent to behavioral and 
medical experiments; (6) consent to withholding life-
prolonging medical treatment; (7) consent to placement in a 
treatment facility; or, (8) consent to placement in a 
psychiatric hospital or an institution for the 
developmentally disabled.  See K.S.A. § 38-2272(d).

If a permanent custodian is appointed after a judicial 
finding of parental unfitness without a termination of 
parental rights, the parent shall retain only the following 
rights and responsibilities: (1) the obligation to pay child 
support and medical support; (2) the right to inherit from 
the child; and (3) the right to consent to adoption of the 
child.  All other parental rights transfer to the permanent 
custodian.  See K.S.A. § 38-2272(h).

As noted above, the veteran has argued that permanent 
guardianship is essentially the same as adoption.  The 
veteran and his wife would have adopted J.K. but for the 
legal advice provided to them by their attorney and the 
presiding judge.  Moreover, Kansas state law does state that 
a permanent custodian shall stand in loco parentis and shall 
exercise all of the rights and responsibilities of a parent.  
A permanent guardian is only limited in that they cannot 
consent to an adoption of the child and cannot be subject to 
court ordered child support or medical support.  Moreover, 
the April 2004 Court Order did not place any additional 
limitations on the rights and responsibilities of the veteran 
and his wife.  As such, the permanent guardianship of J.K. 
does appear to be the same in effect as adoption for the 
purpose for which VA dependency benefits are provided.  
Finally in this regard, the Board notes that the purpose for 
which dependency benefits are provided have been met in this 
case because the veteran has the obligation of support of the 
child, and he is recognized by the state court as qualified 
to maintain the care of the child.  Therefore, based on the 
evidence of record, the Board finds that the J.K. is the 
dependent child of the veteran for purposes of VA benefits.  


ORDER

Entitlement to recognition of J.K as the veteran's dependent 
child for purposes of VA benefits is granted.  



____________________________________________
KATHLEEN K. GALLAGHER
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


